DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta US Pub No. US2014/0128729 in the view of DeFreitas et al. US Pub No. US2014/0058286.
Regarding claim 1, Furuta teaches A nuclear medicine diagnostic apparatus for breast examination comprising (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.): a main body (Figure 1, element 2, see paragraph 0064);

a radiation detecting unit disposed around an examinee's breast drooping from the opening of the placement unit in a state where the examinee is in a prone position on the placement unit (Figure 1, element 7, see paragraphs 0064-066); 
 a distance adjustment member placeable on and displaceable from the placement unit, the distance adjustment member having a corresponding opening connected to the opening of the placement unit when the distance adjustment member is placed on the placement unit (see paragraph 0069, ex: The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2), 
Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit.
However, Furuta fails to explicitly teach a distance adjustment member placeable on and displaceable from the placement unit. Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit. wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination, and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration.

). wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination (see paragraphs 0016-0017), and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration (see paragraphs 0016-0017).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Furuta to incorporate the teachings of DeFreitas to provide a distance adjustment member placeable on and displaceable from the placement unit. Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit. This modification will help in placing or removing the distance adjustment member on the placement unit when needed to increase the distance between the radiation detection unit and the examinee’s breast to prevent the breast from falling outside of the detection unit. Therefore, it would improve the imaging process as well as increase the patient comfort.

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The limitation of "wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination, and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration." is functional language that fails to further limit the nuclear medicine diagnostic apparatus as claimed. The secondary reference of DeFreitas discloses this limitation by teaching (The removable pad includes an opening 302 which is positioned over the port. An end portion 304 for padding the hip of the patient is thicker than an end portion 306 for padding the head/neck of the patient. The ends of the removable pad are angled to match transitions in the permanently attached pads. The removable pad can be rotated 180 degrees when the patient is repositioned by 180 degrees.Referring now to FIG. 4, in an alternative embodiment the removable pad includes three separate sections. A ring-shaped base section 400 covers the area of the table top between the port and the transitions of the permanently attached pads. The table may be equipped with a kit including multiple base section pads characterized by different thicknesses. The thickness of the pad can be selected for both comfort and optimal positioning of the patient's breast because thicker padding tends to keep the patient elevated relative to thinner padding. A hip pad 402 and a head/neck pad 404 are positioned on top of the base section. The positions of the hip and head/neck pads are swapped when the patient is repositioned by 180 degrees, paras. 0016-0017)

Regarding claim 2, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to 7Application No.: 16/039,498Attorney Docket No.: 08360049USResponse to Office Action of September 15, 2020claim 1 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.), wherein the distance adjustment member is divided into a plurality of parts with respect to a direction of a body axis of the examinee (see paragraphs 0069 and 0072). 

Regarding claim 5, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 1 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.),  wherein an inner diameter of the opening formed in the distance adjustment member is larger than an inner diameter of the opening formed in the placement unit (see paragraph 0069, ex:  The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2, and an outer mat 23 formed outward of the chest mat 21 on the support unit 2. The chest mat 21 is formed circular along outer edges of the detector ring 6.)

Regarding claim 6, Furuta teaches An adjustment apparatus that is used in a nuclear medicine diagnostic apparatus for breast examination including (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.) a placement unit disposed on a main body of a radiation detecting unit (Figure 1, elements 3 (placement unit), see paragraph 0064);  , wherein the placement unit has an opening and the radiation detecting unit is disposed around an examinee's breast drooping from the opening of the placementAttorney Docket No.: 08360049US Response to Office Action of September 15, 2020unit in a state where the examinee is in a prone position on the placement unit (Figure 1, element 7, see paragraphs 0064-066), wherein the adjustment apparatus is placeable on and displaceable from the placement unit, the adjustment apparatus having a corresponding opening connected to the opening of the placement unit when the adjustment apparatus is placed on the placement (see paragraph 0069, ex: The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2), and wherein the adjustment apparatus  increases a distance between the radiation detection unit and the examinee by being placed on the placement unit.
However, Furuta fails to explicitly teach a distance adjustment member placeable on and displaceable from the placement unit. Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit. wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination, and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration.
DeFreitas teaches a distance adjustment member placeable on and displaceable from the placement unit (see paragraph 0017, ex:  in an alternative embodiment the removable pad includes three separate sections). Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit (see paragraph 0017, ex: The thickness of the pad can be selected for both comfort and optimal positioning of the patient's breast because thicker padding tends to keep the patient elevated relative to thinner padding). wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination (see paragraphs 0016-0017), and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration (see paragraphs 0016-0017).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Furuta to incorporate the teachings of DeFreitas to provide a distance adjustment member placeable on and displaceable from the placement unit. Wherein the distance adjustment member increases a distance between the radiation detection unit and the examinee by being placed on the placement unit. This modification will help in placing or removing the distance adjustment member on the placement unit when needed to increase the distance between the radiation detection unit and the examinee’s breast to prevent the breast from falling outside of the detection unit.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The limitation of "wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination, and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration." is functional language that fails to further limit the nuclear medicine diagnostic apparatus as claimed. The secondary reference of DeFreitas discloses this limitation by teaching (The removable pad includes an opening 302 which is positioned over the port. An end portion 304 for padding the hip of the patient is thicker than an end portion 306 for padding the head/neck of the patient. The ends of the removable pad are angled to match transitions in the permanently attached pads. The removable pad can be rotated 180 degrees when the patient is repositioned by 180 degrees.Referring now to FIG. 4, in an alternative embodiment the removable pad includes three separate sections. A ring-shaped base section 400 covers the area of the table top between the port and the transitions of the permanently attached pads. The table may be equipped with a kit including multiple base section pads characterized by different thicknesses. The thickness of the pad can be selected for both comfort and optimal positioning of the patient's breast because thicker padding tends to keep the patient elevated relative to thinner padding. A hip pad 402 and a head/neck pad 404 are positioned on top of the base section. The positions of the hip and head/neck pads are swapped when the patient is repositioned by 180 degrees, paras. 0016-0017).

Regarding claim 7, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 2 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.),  wherein an inner diameter of the opening formed in the distance adjustment member is larger than an inner diameter of the opening formed in the placement unit (see paragraph 0069, ex:  The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2, and an outer mat 23 formed outward of the chest mat 21 on the support unit 2. The chest mat 21 is formed circular along outer edges of the detector ring 6.)

Regarding claim 8, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 3 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.),  wherein an inner diameter of the opening formed in the distance adjustment member is larger than an inner diameter of the opening formed in the placement unit (see paragraph 0069, ex:  The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2, and an outer mat 23 formed outward of the chest mat 21 on the support unit 2. The chest mat 21 is formed circular along outer edges of the detector ring 6.)

Regarding claim 9, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 4 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus.),  wherein an inner diameter of the opening formed in the distance adjustment member is larger than an inner diameter of the opening formed in the placement unit (see paragraph 0069, ex:  The mammo-PET apparatus 1 includes a chest mat (also called a cushion or mattress) 21 formed around the opening 4 in the support unit 2, and an outer mat 23 formed outward of the chest mat 21 on the support unit 2. The chest mat 21 is formed circular along outer edges of the detector ring 6.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Furuta US Pub No. US2014/0128729 in the view of DeFreitas et al. US Pub No. US2014/0058286 and in further view of Plewes US Patent No. US 6,459,923.
Regarding claim 3, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 2 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus), comprising a connection member that connects each part of the distance adjustment member to each other.
However Furuta fails to explicitly teach a connection member that connects each part of the distance adjustment member to each other.
Plewes teaches a connection member that connects each part of the distance adjustment member to each other (4th column, second paragraph, ex: The patient couch 50 comprises a plurality of patient mats 54 with each mat 54 connected to at least one other mat 54).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Furuta to incorporate the teachings of DeFreitas and Plewes to provide a connection member that connects each part of the distance adjustment member to each other. This modification will help in stabilizing each part of the distance adjustment member without allowing it to move or slide.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over Furuta US Pub No. US2014/0128729 in the view of DeFreitas et al. US Pub No. US2014/0058286 and Plewes US Patent No. US 6,459,923 and in further view of Furuta et al US Pub No. 2016/0213342 (herein Furuta et al).
Regarding claim 4, Furuta teaches The nuclear medicine diagnostic apparatus for breast examination according to claim 3 (see paragraph 0063, ex: The mammo-PET apparatus will be described as an example of nuclear medicine diagnostic apparatus), wherein one of the parts of the distance adjustment member is configured to place a head of the examinee thereon (figure 3, see paragraph 0072), and wherein the part configured to place the head of the examinee thereon is engageable with a concave portion formed in the placement unit.
However Furuta fails to explicitly teach wherein the part configured to place the head of the examinee thereon is engageable with a concave portion formed in the placement unit.
Furuta et al teaches wherein the part configured to place the head of the examinee thereon is engageable with a concave portion formed in the placement unit (Figure 6, see paragraph 0066).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Furuta to incorporate the teachings of DeFreitas, Plewes and Furuta et al. to provide wherein the part configured to place the head of the examinee thereon is engageable with a concave portion formed in the placement unit. This modification will help in providing comfort to the examinee when placing his/her head on the mat.
Response to Arguments

 
Applicant’s arguments, see remarks (page 6), filed 04/27/2021, with respect to 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of the claims has been withdrawn. 
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. The applicant argued that the cited prior art references don’t teach the new amended claims. However, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
The limitation of "wherein a first configuration in which the examinee is directly placed on the placement unit and a second configuration in which the examiner is placed on the distance adjustment member placed on the placement unit are adopted for the breast examination, and a distance between the examinee and the radiation detecting unit in the second configuration is larger than the distance in the first configuration." is functional language that fails to further limit the nuclear medicine diagnostic apparatus as claimed. The secondary reference of DeFreitas discloses this limitation by teaching a removable pads with an opening that can be placed on the table and removed from the table depending on the need to increase the distance between the patient and the radiation member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793